Name: Commission Regulation (EEC) No 712/80 of 26 March 1980 fixing in respect of the 1979 crop export refunds for raw tobacco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 3. 80 Official Journal of the European Communities No L 81 / 13 COMMISSION REGULATION (EEC) No 712/80 of 26 March 1980 fixing in respect of the 1979 crop export refunds for raw tobacco whereas, in view of current export possibilities and of market conditions in the Community, it is appropriate that a refund be granted for certain varieties of the 1979 crop in respect of the countries listed in the Annex hereto ; Whereas, applying the abovementioned rules and criteria to existing conditions in the tobacco market, and in particular to prices in the Community and on the world market, it follows that the amount of the refund and the products and countries in respect of which it should apply should be as specified in the Annex hereto ; Whereas the Management Committee for Raw Tobacco has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EEC) No 1 579/79 (2), and in particular the first sentence of the third subparagraph of Article 9 (2) thereof, Whereas, by virtue of Article 9 of Regulation (EEC) No 727/70, the difference between the world market prices of the products referred to in Article 1 of that Regulation and their prices within the Community may be covered by an export refund ; Whereas, pursuant to Council Regulation (EEC) No 326/71 of 15 February 1971 laying down general rules for granting export refunds on raw tobacco and criteria for fixing the amount of such refunds (3), the granting of export refunds is to be limited to baled tobacco produced from leaf tobacco harvested in the Community ; whereas the refunds must be fixed for each variety produced in the Community in the light of the factors indicated in Article 2 ( 1 ) of Regulation (EEC) No 326/71 ; Whereas there has been a substantial drop in the prices on the world market of tobacco ; whereas the repercussion of such a drop in prices on the competi ­ tive position of Community tobacco constitutes, within the meaning of Article 4 of Regulation (EEC) No 326/71 , one of the exceptional cases referred to in the second subparagraph of Article 9 ( 1 ) of Regulation (EEC) No 727/70 and accordingly enables the refund to be fixed beyond the limits laid down in that Article ; HAS ADOPTED THIS REGULATION : Article 1 The list of varieties of baled tobacco from the 1979 crop in respect of which the export refund provided for in Article 9 of Regulation (EEC) No 727/70 shall be granted, and the amount of such refund and the third countries of destination for which it shall apply, shall be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply until 31 March 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 March 1980. For the Commission Finn GUNDELACH Vice-President ( ¢) OJ No L 94, 28 . 4. 1970, p. 1 . (2 ) OJ No L 189, 27. 7 . 1979, p. 1 . P) OJ No L 39, 17 . 2. 1971 , p. 1 . 27. 3 . 80No L 81 / 14 Official Journal of the European Communities ANNEX Serial No Varieties Amount of refund (ECU/kg) Countries of destination la Badischer Geudertheimer 0-34 ) lb Forchheimer Havanna 0-34 ) to all third countries 2 Badischer Burley E 0-34 J 8 9 Burley I Maryland 0-30 0-30 ( to all third countries with the excep ­tion of the USA and Canada 10 Kentucky 0-34 7 12 Beneventano 0-34 to all third countries 13 14 15 Xanti-YakÃ Perustitza Erzegovina 0-34 0-34 0-34 ) to all third countries with the excep ­ tion of Greece, Turkey and Yugo slavia 16 (a) Round Tip \ (b) Scafati / (c) Sumatra I ' 0-72 to all third countries with the excep ­tion of the USA and Canada